DISSENTING OPINION
Johnson, Judge:
For the reasons stated below, I find I am unable to agree with the conclusion reached by my colleagues.
This case involves the classification of seed described as “Red Top” or as “Red Top Seed (Genus Agrostis),” assessed by the collector at 15 cents per pound under paragraph 763 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802, as “bent-grass (genus agrostis).” It is claimed to be dutiable at 0.9 cent per pound under said paragraph, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, as a grass or forage crop seed, not specially provided for.
At the trial, counsel for the plaintiff conceded that the merchandise belonged to the species known as genus agrostis but claimed that it was not bent-grass and was, therefore, not covered by the provision for “bent-grass (genus agrostis).” A certificate of the United States *42Department of Agriculture, received in evidence as part of the official papers, dated August 28,1957, signed by E. 0. Hess, marketing specialist in the Federal Seed Laboratory, designates the seed as “Redtop.”
The only witness testified that the term “genus agrostis” meant bent-grass or red top; that they both fell within that genus, but that they were used somewhat differently. He said that red top seed is used in a hay crop mixture and in lawn mixtures, but bent-grass seed is used only in lawn mixtures; that there is a commercial distinction and one is not sold as the other; and that red top is agrostis alba. The witness was unable to determine from inspection whether certain seeds shown to him were bent-grass or red top seed.
Bent-grass is defined in Webster’s New International Dictionary as—
Any of numerous stiff wiry grasses, as the beach grass (Ammophila arenaria), the dog’s-tail grass Gynoswrus oristatus, etc.; specif., in America, Agrostis stolonifera and A. vulgaris and their allies.
Agrostis is defined in said dictionary as—
Bot. A large and widely distributed genus of grasses known as tent grasses. * * * Some, as A. stolonifera major, the redtop, are valuable pasture grasses.
Funk & Wagnalls New Standard Dictionary defines bent-grass as — •
Any one of various stiff wiry grasses, especially of the genus Agrostis, or, in Australia, also the genus Deyeuxia.
In a long list of grasses with botanical names, red top is designated as agrostis alba and bent-grass as agrostis.
The following appears in The Columbia Encyclopedia (p. 186) :
bent grass, any species of the genus Agrostis, chiefly slender, delicate, grasses, many of which are cultivated for pasture, hay, lawn, and turf purposes. Important kinds of bent grasses include redtop (sometimes called herd’s-grass or florin), much used for forage and pasture; creeping bent, a lawn and putting-green grass that becomes established in a short time when stolons are planted and is useful in acid soil; and Rhode Island bent, a lawn and pasture grass.
Collier’s Encyclopedia, volume 3, page 343, states:
Bent grass is the common American name of various species of Agrostis, including several important pasture, meadow, and lawn grasses. The red-top, A. alba, is a European species widely used for pastures and hay in the northern United States, where it is naturalized. * * *
See also Encyclopedia Americana, volume 3, page 525, and New International Encyclopaedia, volume 3, page 148, which refer to red top as the common bent-grass. It is pointed out in the latter that the species agrostis alba, agrostis vulgaris, and agrostis stolonifera are often separated, although the last two are little more than varieties of agrostis alba.
The legislative history of the provision for “bent-grass (genus agrostis) ” shows the following: When the Tariff Act of 1930 was being prepared by Congress, a letter from G. E. Hyslop, agronomist, *43Oregon Experiment Station, was received by the Committee on Ways and Means of the Honse of Representatives (Tariff Readjustment 1929, Hearings before the Ways and Means Committee, House of Representatives, vol. 7, p. 4865). It states (p. 4867) :
Creeping bent grasses: As you have been advised by different bent grass seed growers, there is a strong demand for a high tariff on the bent grasses and similar grasses. * * * We therefore urge the 40-cent tariff. I desire to urge that the item call for creeping bent grass, other bent grasses, and red top, since those items are not included in the Federal seed act, and unscrupulous dealers would ship in the bent grass under the name of red top, which has very similar seed, and the grower of the bent grass would not be protected. This would, of course, wort no hardship on the red top people since we are normally an exporting Nation for red top and the domestic supply normally fixes the price.
In a letter from A. E. Engbretson, president of the Engbretson Seed Co., also received by the Ways and Means Committee {op. cit., p. 4874), it is stated:
The present tariff is $0.02 where it ought to be $0.40. My suggestion would be that all seed of the Agrostis species be included. We do not import redtop, which is a common grass in this country. If redtop, which is one member of the Agrostis species, is left at $0.02, all of our bent grass will be imported under that name. The only seed of the Agrostis species that is imported are the varieties of bent grass.
The House bill imposed a duty of 10 cents per pound on bent-grass seed. A Senate amendment added the botanical name “genus agrostis” and increased the rate to 40 cents per pound.
The question before the court is what Congress intended by the term “bent-grass (genus agrostis).” “The meaning of a tariff term is presumed to be the same as its common or dictionary meaning in the absence of evidence to the contrary.” August Bentkamp v. United States, 40 C.C.P.A. (Customs) 70, 78, C.A.D. 500. The dictionary definitions quoted, supra, include within the term “bent-grass” any of numerous stiff wiry grasses, especially, in America, of the genus agrostis. Red top not only belongs to the genus agrostis, but is included by the authorities among the varieties of bent-grass.
Congress, in adding the words “genus agrostis” to the provision for bent-grass, identified the merchandise intended to be covered as bent-grass seed of the genus agrostis. No other qualifying words were used which would limit the provision to creeping bent, or Rhode Island bent, or brown bent, or any particular kind or kinds of bent-grass. Thus, all varieties of bent-grass of the genus agrostis are included. Since red top is known as a variety of bent-grass and belongs to the genus agrostis, it is covered by the provision for “bent-grass (genus agrostis).”
Plaintiff claims, however, that the legislative history demonstrates that Congress did not intend to include all grass seed of the genus agrostis under the provision for “bent-grass (genus agrostis)Prior *44to the enactment of the Tariff Act of 1930, bent-grass was classified under the general provision for other grass seeds, not specially provided for. Paragraph 761, Tariff Act of 1922. In view of the demand by domestic bent-grass growers, bent-grass seed was specifically provided for in the Tariff Act of 1930 at a much higher rate of duty. The purpose of the provision was obviously to protect American growers from unequal competition with foreign grown seed. The testimony in the instant case and the statements made at congressional hearings indicate that it is difficult to distinguish between red top seed and other bent-grass seed. It was for that reason that Congress was urged to include red top under the higher duty provisions, it being noted that red top seed is not normally imported, but that unscrupulous dealers might import other bent-grass seed as red top.
In view of the common meaning of the term “bent-grass” and the statements made at congressional hearings, I am of opinion that Congress intended by the term “bent-grass,” qualified only by the words “genus agrostis,” to include all varieties of bent-grass within said genus, and that such provision was intended to cover the variety known as red top.
While it may be, as stated in Paxton’s Dictionary of Botany, that agrostis is the Greek name for all grasses, it is well known that there are thousands of distinct species of grasses, belonging to many genera, all grouped in the family gramineae. Collier’s Encyclopedia, volume 9, page 271; Encyclopaedia Britannica, volume 10, page 648; Gray’s Manual of Botany; Encyclopedia Americana, volume 13, page 153; The Columbia Encyclopedia, page 807. The tariff act itself lists a number of kinds of grasses, and many are listed in Funk & Wagnalls New Standard Dictionary and in the Code of Federal Regulations, volume 7, sec. 201.2(h). The botanical names of these indicate that they do not all belong to the genus agrostis.
Therefore, while the provision for “bent-grass (genus agrostis)” in paragraph 763 of the Tariff Act of 1930 does not and could not include all grasses, it does cover all bent-grasses belonging to the genus agrostis.
Although the Summaries of Tariff Information, 1948, volume 7, part 5, list bent-grass seed separately and include red top under grass and forage crop seeds, not specially provided for, this summary is not necessarily controlling in determining the intent of Congress in enacting the statute. Dodge & Olcott, Inc. v. United States, 45 C.C.P.A. (Customs) 113, C.A.D. 683. In the instant case, for the reasons indicated, I am of opinion that the statements in the summary as to bent-grass seed and red top seed do not reflect the intent of Congress as to their classification.
*45While the witness in this case stated that there was a commercial distinction between bent-grass and red top, his testimony is insufficient to establish a commercial meaning different from the common meaning, which includes red top as a variety of bent-grass.
On the record presented, I would sustain the collector’s classification of the within merchandise as “bent-grass (genus agrostis),” dutiable at 15 cents per pound under paragraph 763 of the Tariff Act of 1930, as modified.